         Case 3:17-cv-00185-SLH Document 56 Filed 01/22/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            JOHNSTOWN DIVISION

 PROFESSIONAL, INC. d/b/a,            )
 PROFESSIONALS AUTO BODY,             )
                                      )
                Plaintiff,            )
                                      )
       v.                             )               Civil Action No.: 3:17-cv-00185-SLH
                                      )
 PROGRESSIVE CASUALTY                 )
 INSURANCE COMPANY,                   )
                                      )
               Defendant.             )
 ____________________________________ )

                                        JOINT NOTICE

       Plaintiff Professional, Inc. d/b/a Professionals Auto Body (“Professionals”) and Defendant

Progressive Casualty Insurance Company (“Progressive”) jointly submit this Notice to the Court

regarding Progressive’s Motion for Leave to File Documents Under Seal (Dkt. No. 54) (“Motion”).

       Plaintiff does not oppose the relief sought in Progressive’s Motion and will not be filing an

opposition to the Motion.

Dated: January 22, 2020


 /s/ Traci L. Naugle                                /s/ Kymberly Kochis
 Traci L. Naugle                                    Kymberly Kochis
 Food, Stokan, Huff, Kormanski & Naugle             1114 Avenue of the Americas
 1701 Fifth Avenue                                  The Grace Building, 40th Floor
 Altoona, PA 16602                                  New York, New York 10036-7703
 814-946-4316                                       Telephone: (212) 389-5000
 814-946-9426 (fax)                                 Facsimile: (212) 389-5099
 tnaugle@sfshlaw.com                                kymkochis@eversheds-sutherland.com

 Attorneys for Plaintiff                            Attorneys for Defendant
 Professional, Inc. d/b/a Professionals Auto        Progressive Casualty Insurance Company
 Body
          Case 3:17-cv-00185-SLH Document 56 Filed 01/22/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing JOINT NOTICE has been

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record, on this 22nd day of January, 2020.

                                              /s/ Kymberly Kochis




                                                  2
